Citation Nr: 1608771	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, anxiety disorder, and mood disorder.  

2.  Entailment to a compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in April 2011 and September 2014, when it was remanded for additional development which has been completed.  

The issue of entailment to a compensable disability rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not support that the Veteran meets the diagnostic criteria for a diagnosis of posttraumatic stress disorder (PTSD).

2.  The probative evidence of record indicates that the Veteran's diagnosed depressive disorder, anxiety disorder, and mood disorder are not related to service or to any incident therein.  

3.  Service treatment records do not reveal any treatment or diagnosis of a psychiatric disability. 

4.  The Veteran reported having depression or excessive worry on a single medical history report, but received a normal psychiatric clinical evaluation on the accompanying examination and all subsequent service department examinations. 


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and mood disorder was not incurred in active service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for PTSD in a September 2006 letter, which was prior to the initial RO rating decision denying the benefit sought in March 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; service personnel records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded several VA examinations in conjunction with his claim for service connection which are adequate in light of the most recent examination and medical opinion in December 2014.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Applicable Law

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). While the Veteran asserted a claim for service connection for PTSD, the record indicates diagnoses of other psychiatric disorders.  Accordingly, the Board has recharacterized the issue on appeal and will consider whether service connection is warranted for any psychiatric disorder indicated in the record.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Review of the record reveals that the Veteran is has never been diagnosed with a psychosis as defined by the controlling regulation.  Accordingly service connection on a presumptive basis for a psychosis is not for consideration.  See, 38 C.F.R. §§ 3.384 (2015).

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

III.  Factual Background and Analysis

In July 2007 the Veteran filed his claim of service connection for PTSD .  His initial claim was merely a statement which indicated that he had "been diagnosed with PTSD and Depression" at a VA medical center (VAMC).  

In subsequent statements, the Veteran continues to assert that he has PTSD, and he specifically asserts that he experienced two non-combat stressors during service.  

His first claimed stressor is that a soldier committed suicide by hanging while he was stationed in Panama in 1998 and that he discovered the body.  Service personnel records confirm that the Veteran served in Panama from 1996 through 1998.  The service department was able to verify the hanging suicide of the identified solider at Fort Kobe, Panama, in November 1998.  VA, however, has been unable to verify that the Veteran was the person who discovered the body.  

His second claimed stressor is that two soldiers in his unit died in a truck accident while they were deployed during the Persian Gulf War in the 1990 to 1991 period of time.  He claims that he had to accompany the bodies back to the United States.  Service personnel records confirm that the Veteran served in Egypt from November 1990 to November 1991.  VA has not been able to corroborate this stressor.  

The Veteran retired after serving 20 years as an administrative specialist in the Army.  He served on active duty from June 1979 to September 1999.  The Veteran's service treatment records do not reveal any treatment or diagnosis of any psychiatric disorder during active service.  On a September 1988 report of medical history the Veteran indicated "yes" to the medical history question which asked if he had "depression or excessive worry."  On review and evaluation, however, the examining physician noted the Veteran had "no unusual depression or worries."  The accompanying medical examination report indicated that psychiatric evaluation of the Veteran was normal with no abnormalities noted by the examining physician.  This is the only report of psychiatric symptoms contained anywhere in the service treatment records and it is years before the stressors that the Veteran reports experiencing.  All of the other service treatment records are negative for any complaints of psychiatric symptoms, and there are no diagnoses of any psychiatric disorders contained in any of the service treatment records.  

Again, the Veteran retired from active duty in September 1999.  Post-service medical records have been obtained and are negative for any complaints of psychiatric symptoms prior to 2006.  For example, a December 2004 VA treatment record indicated negative findings for depression and PTSD screenings conducted at that time.  

A March 2006 VA treatment record indicated that depression screening was positive at that time; the Veteran declined treatment for depression and was not suicidal or homicidal.  The Veteran was referred for further evaluation.

In June 2006 a VA psychiatric consultation was conducted by a VA nurse.  The Veteran reported having depressed mood and PTSD symptoms since he was diagnosed with cancer a year earlier.  While in remission, he was worried about the cancer returning.  He reported military related nightmares for a year along with insomnia where he would wake up for an hour or two thinking about friends dying in the military or about the cancer.  He reported being moody, emotional, irritable, tearful with lowered energy level.  Concentration and appetite were fine.  As to specific stressors he denied being in combat but reported he was in a combat theater and that a friend of his committed suicide by hanging, and that he found his body-and he thinks of this often.  Mental status examination revealed he was alert, oriented, and cooperative, with good eye contact.  His mood was dysphoric; affect was mood congruent and tearful.  No disturbance of thought process was noted and no ha1lucinations, delusions were apparent.  Insight was fair and judgement was intact.  The assessment was mood disorder and "Post Traumatic Stress Syndrome."  He was prescribed an antidepressant to reduce depressive and anxiety symptoms and referred to the mental health clinic for treatment.  

In July 2006 he received an assessment by a VA psychiatrist, Dr. V.  No prior psychiatric history was noted prior to a year and a half ago, when the Veteran was diagnosed with cancer.  He had worries that the cancer may return, what his family will do if he died.  He reported crying a lot, waking up in the middle of the night with nightmares of death and dying. He felt depressed and angry, becomes argumentative with people.  He reported that he was not in combat but was in combat theatre for about a year in Egypt, Israel and Saudi-Arabia.  He stated that when he was in Israel, three friends died when their truck hit a cabin.  He and his friend had to transport the bodies to their families and he often thinks about that. He also thinks about other friend who hanged himself in 1998.  After full mental status examination the diagnosis was depressive disorder with the specific stressor being the Veteran's health problems, primarily his nonservice-connected cancer.  

An August 2006 treatment record, also by Dr. V, indicated a diagnosis of depressive disorder and to rule out PTSD.  The psychiatrist continued this same diagnosis in an October 2006 treatment record.  At that time the Veteran's automated VA medical problem list indicated a diagnosis of both depressive disorder and PTSD made by Dr. V, despite the fact that the psychiatrist had never definitively diagnosed PTSD, but only indicated that it needed to be ruled out.  

VA psychiatric and psychology treatment records dated September to November 2007 indicate diagnoses of depressive disorder and anxiety disorder, but do not indicated diagnoses of PTSD.  The Veteran reported being depressed and worried about death and dying, which these records related to his cancer diagnosis.  Several of these treatment records were signed by Dr. V and do not indicate any diagnosis of PTSD but rather depression and anxiety.  However, PTSD continued to be present on the Veteran's problem list indicating Dr. V as the person who initiated the diagnosis.  

March 2008 VA treatment records related to sleep consultations for complaints of snoring reveal depression and anxiety as being present and being related to the Veteran's post-service cancer diagnosis.  

A June 2009 VA outpatient treatment record indicated that screening for depression was conducted and was negative for reported symptoms, the same is true of an October 2010 depression screening which was also negative.  

A May 2011 VA primary care note indicates that the Veteran reported having "some depression."  

In August 2011, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  After full examination the examiner indicated that the Veteran warranted diagnoses of anxiety disorder with nocturnal panic attacks and depressive disorder.  The examiner noted that the Veteran was employed full time after retiring from a 20 year military career.  He endorsed symptoms associated with depression including being withdrawn; isolated; depressed mood; low energy; poor sleep; poor attention and concentration; feeling helpless, hopeless, and worthless.  He reported anxiety related symptoms including: restlessness; preoccupation with past and health issues; irritability; and sleep disturbance.  The examiner's opinion was that the Veteran's depression and anxiety were not caused by or the result or his active military service.  

The examiner stated that there "is no indication in the [service treatment records] that Veteran manifested any mental health symptoms during his 20 year military career."  The subsequent Board remand found this to be an inaccurate factual premise when ordering a new examination.  However, it is should be known that the Veteran reported having "depression or excessive worry" on a single report of medical history in September 1988 and the examining physician assessment was that the Veteran had "no unusual depression or worries," and the accompanying medical examination report indicated a normal psychiatric evaluation.  At the 2014 VA examination, the Veteran specifically reported having anxiety in the mid-1980s over having cheated on his wife at that time.  This would support the note in the service treatment records indicating that the Veteran's reported depression and worry were not "unusual" in nature and thus might not actually be considered active symptoms in light of the normal psychiatric clinical evaluation at that time.  

The VA examiner further noted that the Veteran's initial, psychiatric care for depression and anxiety was in 2006, 7 years after his discharge and was related to his diagnosis and treatment for cancer.  Treatment notes indicate that the onset of his symptoms reflected a fear of dying that was associated with his serious illness. His preoccupation with his time served in the peace keeping force in the Middle East and his friend's suicide were most likely similarly intensified by his health issues and job related stress.

VA treatment records dated to the present continue to indicate diagnoses of depression, anxiety, and PTSD.  However, the diagnoses of PTSD appear primarily as medical history and all reference back to an initial diagnosis by DR. V, which as noted above, was not a diagnosis, but sought to rule out PTSD as a diagnosis.  The Veteran problem list appears to continue to carry the diagnosis of PTSD, despite the fact that it was never definitively made.  A November 2014 VA behavioral health evaluation specifically noted that while "PTSD is listed in electronic problem list, past records do not confirm that diagnosis and the Veteran does not appear to meet full criteria for PTSD at this time."  

In November 2014 another VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The September 2014 Board remand which ordered reexamination ordered that the examination be conducted under the criteria of Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  However effective August 2014 the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5) was required for diagnosis and evaluation of mental disorders.  See 38 C.F.R. § 4.125 (2014) as amended at 79 Fed. Reg. 45099 , Aug. 4, 2014.  Nevertheless, the examiner considered the Veteran's diagnoses under the criteria of both the DSM-IV and DSM-5 and found that the Veteran did not meet the criteria for a diagnosis of PTSD under either criteria.  

After full examination the diagnosis was unspecified anxiety disorder and unspecified depression.  The examiner reviewed the evidence of record including the Veteran's long history of psychiatric evaluation at VA facilities including the initial psychiatric evaluations by Dr. V in 2006, and restated that the Veteran did not meet the criteria of a diagnosis of PTSD.  The examiner also stated that the Veteran's current anxiety and depression were not the result of active military service or anything experienced therein.  Rather, the examiner identified specific post-service triggers for the Veteran's reported anxiety and depression including difficulty at work with his supervisors and new procedures and his diagnosis with his nonservice-connected cancer.  

The Veteran initially asserted a claim for service connection for PTSD.  Even if both noncombat in-stressors reported by the Veteran are accepted as happening, the probative evidence of record does not establish that the Veteran has a diagnosis of PTSD.  The medical professionals who considered the Veteran's stressors have consistently concluded that his symptomatology does not meet the criteria for a diagnosis of PTSD.  All of the probative medical evidence which has evaluated the Veteran with consideration of these stressors indicates that he does not meet the criteria for a diagnosis of PTSD based upon the reported symptoms.  Moreover, all the diagnoses of PTSD contained in the VA records are indicated to be medical history or contained in the medical problem list and continue to carry forward a diagnosis of PTSD based on the incorrect assumption that such a diagnosis was made upon initial VA psychiatric evaluation in 2006, which is incorrect.  Accordingly, service connection is not warranted for PTSD as the probative evidence of record does not show that disorder to have been present at any point during the appeal period.

With respect to a psychiatric disorder other than PTSD, the Board similarly finds that service connection is not warranted.  The Veteran does have current diagnoses of depression and anxiety disorder.  However, with the exception of the Veteran's assertions, there is no evidence linking these disorders to service.  Rather, the probative evidence of record indicates that these psychiatric disorders are not related to service but rather related to post-service experiences.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and mood disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted for a left foot disorder, to include pes planus and plantar fasciitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and mood disorder is denied.  





REMAND

In August 2015 the RO denied entitlement to an increased rating for the Veteran's service-connected hemorrhoids.  Later that same month the Veteran filed a timely notice of disagreement (NOD) as to this issue.  The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 1999).  Under these circumstances, an SOC concerning the issue of entitlement to a compensable disability rating for hemorrhoids should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claim for entitlement to compensable disability rating for hemorrhoids. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200 , 20.202, 20.302(b).  Only if the Veteran files a timely appeal should this claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


